DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 05/15/2019.  As directed by the amendment: claims 1 – 15 have been cancelled, and claims 16 – 35 have been added.  Thus, claims 16 – 35 are presently pending in this application.

Claim Objections
Claim 34 is objected to because of the following informalities:  
“a drive mechanism” and “a cartridge” in lines 23 and 24 should read “the drive mechanism” and “the cartridge” in order to avoid a potential indefinite rejection under 35 U.S.C. 112(b)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 16 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bulow (U.S. 2009/0254043).
Regarding claims 16 – 18, Van Bulow teaches a housing (Figures 1 – 4) for an injection device, the housing comprising: 
a cartridge holder (110) comprising a cartridge receiving space to accommodate a cartridge (20) filled with a liquid injectable medicament (A cartridge 20 containing the drug is located in the second part 110 and a thread tower 30 is secured to the first part 101 as discussed in paragraph [0048] and shown in Figure 4), 
the cartridge holder being of substantially tubular shape and extending in an axial direction (as shown in Figure 4), 
the cartridge holder comprising an insert section (113) at a proximal end of the cartridge holder (Figures 1, 3 and 4), 
the cartridge holder comprising a first latch element (113) located on the insert section of the cartridge holder (The well 113 preferably has the same shape as the protrusion 102 such that the protrusion 102 can fit into the well 113 when the injection device is assembled as discussed in paragraph [0038] and shown in Figure 3); 
and a body (101) to accommodate a drive mechanism comprising a piston rod (80) to operably engage with a piston (plunger or piston as discussed in paragraph [0019]) of the cartridge (The opposite end is closed by a plunger or piston made from rubber or a suitable polymer. The plunger or piston can be slidable moved inside the cartridge. The space between the pierceable membrane and the movable plunger holds the insulin which is 
the body being of substantially tubular shape and extending in the axial direction as shown in Figures 3 and 4, 
the body comprising a receptacle (104) at a distal end of the body as shown in Figures 3 and 4, 
the body comprising a second latch element located in the receptacle of the body, the second latch element (102) protruding radially inward from a side wall section of the receptacle as shown in Figure 3 and discussed in paragraph [0037], 
wherein the receptacle is configured to receive the insert section of the cartridge holder (The well 113 preferably has the same shape as the protrusion 102 such that the protrusion 102 can fit into the well 113 when the injection device is assembled as discussed in paragraph [0038]);
wherein the first latch element and the second latch element are mutually engageable for fixing the cartridge holder to the body (the protrusion 102 is moved from the second track 112 and sideward into the well 113 whereby the protrusion 102 is axially locked behind the part of the inner surface 116 rising above the second track 112 as discussed in paragraph [0040]); 
wherein a radial extension of the first latch element (113, Figure 3) of the cartridge holder is less than a thickness of a side wall of the insert section; Examiner notes that since well 113 is formed on the body of portion 110 having a steep edge 115 at the proximal side and an inclined bottom surface 114 leading up to the level of the inner surface 116 as discussed in paragraph [0038], the radial extension of the first latch element (or the thickness of the 
wherein a radial protrusion of the second latch element (102, Figure 3) of the body is less than a thickness of the side wall of the insert section; Examiner notes that protrusion 102 can fit into the well 113 when the injection device is assembled and that the protrusion 102 is moved from the second track 112 and sideward into the well 113 whereby the protrusion 102 is axially locked behind the part of the inner surface 116 rising above the second track 112 as discussed in paragraphs [0038] and [0040].  Therefore the radial protrusion of the second latch would be less than the thickness of the side wall of the insert section since the protrusion 102 is meant to fit into well 103 which is formed on the side wall of the insert section;
and wherein the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section.
However, Van Bulow does not specify that the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section (claim 16); wherein the axial distance between the first latch element and the proximal end of the cartridge receiving space is less than 15% of the axial elongation of the insert section (claim 17); wherein the axial distance between the first latch element and the proximal end of the cartridge receiving space is less than 5% of the axial elongation of the insert section (claim 18).
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was filed to make the first latch element to be located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section for the purpose of ensuring the housing is properly fitted together and preventing unwanted disconnection, since applicant has not disclosed that having the first latch element is located at an axial 
Furthermore, absent a teaching as to criticality that the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was filed to make the axial distance between the first latch element and the proximal end of the cartridge receiving space to be less than 15% of the axial elongation of the insert section for the purpose of ensuring the housing is properly fitted together and preventing unwanted disconnection, since applicant has not disclosed that having the axial distance between the first latch element and the proximal end of the cartridge receiving space to be less than 15% of the axial elongation of the insert section provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the axial distance between the first latch element and the proximal end of the cartridge receiving space is less than 15% of the axial elongation of the insert section, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Furthermore, absent a teaching as to criticality that the axial distance between the first latch element and the proximal end of the cartridge receiving space is less than 5% of the axial elongation of the insert section, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 19, Van Bulow teaches that the first latch element is located at a distal offset from the proximal end of the cartridge receiving space (the well element 113 is spaced away from the proximal end of the cartridge receiving space of the cartridge holder 110 as shown in Figure 3 and the annotated Figure below).

    PNG
    media_image1.png
    277
    575
    media_image1.png
    Greyscale

Regarding claim 20, Van Bulow teaches that the first latch element is located at a proximal offset from the proximal end of the cartridge receiving space (the well element 113 is spaced away from the proximal end of the cartridge receiving space of the cartridge holder 110 as shown in Figure 3 and the annotated Figure below).  Examiner notes that for this claim, Examiner is interpreting the proximal end of the cartridge receiving space to be where element 120 is located.

    PNG
    media_image2.png
    277
    575
    media_image2.png
    Greyscale

Regarding claim 21, Van Bulow teaches that an inside facing portion of the insert section is tapered towards the proximal end of the cartridge holder and comprises a tapered section as shown in Figure 3.  Examiner notes that the inside facing portion of the well 113 (the inside surface of the area 
Regarding claim 22, Van Bulow teaches that a taper angle of the tapered section is larger than 1o with regard to the axial direction (The steep front 115 is angled a few degrees relatively to the perpendicular direction of the injection device as discussed in paragraph [0039]).
Regarding claim 23, Van Bulow teaches claim 21 as seen above.
Van Bulow further teaches that the steep front 115 is angled a few degrees relatively to the perpendicular direction of the injection device (paragraph [0039]).
However, Van Bulow does not specify that a taper angle of the tapered section is larger than 00 and smaller than 100 with regard to the axial direction.
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was filed to make a taper angle of the tapered section is larger than 00 and smaller than 100 with regard to the axial direction for the purpose of ensuring the housing is properly fitted together and preventing unwanted disconnection, since applicant has not disclosed that having a taper angle of the tapered section is larger than 00 and smaller than 100 with regard to the axial direction provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that a taper angle of the tapered section is larger than 00 and smaller than 100 with regard to the axial direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 24, Van Bulow teaches claim 23 as seen above.

However, Van Bulow does not specify that the taper angle of the tapered section is smaller than 5° with regard to the axial direction.
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was filed to make the taper angle of the tapered section is smaller than 5° with regard to the axial direction for the purpose of ensuring the housing is properly fitted together and preventing unwanted disconnection, since applicant has not disclosed that having the taper angle of the tapered section is smaller than 5° with regard to the axial direction provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the taper angle of the tapered section is smaller than 5° with regard to the axial direction, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 25, Van Bulow teaches that the receptacle comprises a longitudinal groove (105, Figure 3) to engage with a correspondingly shaped longitudinal projection (115, Figure 3) of the insert section (The steep front 105 will drop over the steep edge 115 whereby the first part 101 and second part 110 clicks together as discussed in paragraph [0040]).
Regarding claim 26, Van Bulow teaches that the first latch element (113) is located on the longitudinal projection as shown in Figure 3, and the second latch element (102) is located in the longitudinal groove as shown in Figure 3.

Regarding claim 28, Van Bulow teaches that the first latch element comprises a recess (well 113) in the side wall of the insert section as shown in Figure 3.
Regarding claim 29, Van Bulow teaches claim 16 as seen above.
However, Van Bulow does not specify that the radial protrusion of the second latch element is less than or equal to 60% of the thickness of the side wall section of the receptacle.
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was filed to make the radial protrusion of the second latch element is less than or equal to 60% of the thickness of the side wall section of the receptacle for the purpose of ensuring the housing is properly fitted together and preventing unwanted disconnection, since applicant has not disclosed that having the radial protrusion of the second latch element is less than or equal to 60% of the thickness of the side wall section of the receptacle provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the radial protrusion of the second latch element is less than or equal to 60% of the thickness of the side wall section of the receptacle, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 30, Van Bulow teaches claim 29 as seen above.

It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was filed to make the radial protrusion of the second latch element is less than or equal to 40% of the thickness of the side wall section of the receptacle for the purpose of ensuring the housing is properly fitted together and preventing unwanted disconnection, since applicant has not disclosed that having the radial protrusion of the second latch element is less than or equal to 40% of the thickness of the side wall section of the receptacle provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the radial protrusion of the second latch element is less than or equal to 40% of the thickness of the side wall section of the receptacle, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 31, Van Bulow teaches that the first latch element comprises an abutment facing in a distal direction (steep edge 115) to engage with an abutment of the second latch element facing in a proximal direction (steep front 105) as discussed in paragraph [0040].
Regarding claim 32, Van Bulow teaches that the second latch element comprises a wedge shaped ramp section (102) protruding radially inward from the side wall section of the receptacle (At the distal end of the protrusion 102, the top surface 103 is in level with the inside surface 104 of the first part 101 whereas the protrusion 102 slopes inwardly in the proximal direction to form a ramp as discussed in paragraph [0037] and shown in Figure 3).

Regarding claims 34, Van Bulow teaches an injection device for administering an injectable medicament into biological tissue (Figures 1 – 4), the device comprising a housing (Figures 1 – 4) comprising: 
a cartridge holder (110) comprising a cartridge receiving space to accommodate a cartridge (20) filled with a liquid injectable medicament (A cartridge 20 containing the drug is located in the second part 110 and a thread tower 30 is secured to the first part 101 as discussed in paragraph [0048] and shown in Figure 4), 
the cartridge holder being of substantially tubular shape and extending in an axial direction (as shown in Figure 4), 
the cartridge holder comprising an insert section (113) at a proximal end of the cartridge holder (Figures 1, 3 and 4), 
the cartridge holder comprising a first latch element (113) located on the insert section of the cartridge holder (The well 113 preferably has the same shape as the protrusion 102 such that the protrusion 102 can fit into the well 113 when the injection device is assembled as discussed in paragraph [0038] and shown in Figure 3); 
and a body (101) to accommodate a drive mechanism comprising a piston rod (80) to operably engage with a piston (plunger or piston as discussed in paragraph [0019]) of the cartridge (The opposite end is closed by a plunger or piston made from rubber or a suitable polymer. The plunger or piston can be slidable moved inside the cartridge. The space between the pierceable membrane and the movable plunger holds the insulin which is pressed out as the plunger decreased the volume of the space holding the insulin as discussed in paragraph [0019]), 
the body being of substantially tubular shape and extending in the axial direction as shown in Figures 3 and 4, 
the body comprising a receptacle (104) at a distal end of the body as shown in Figures 3 and 4, 
the body comprising a second latch element located in the receptacle of the body, the second latch element (102) protruding radially inward from a side wall section of the receptacle as shown in Figure 3 and discussed in paragraph [0037], 
wherein the receptacle is configured to receive the insert section of the cartridge holder (The well 113 preferably has the same shape as the protrusion 102 such that the protrusion 102 can fit into the well 113 when the injection device is assembled as discussed in paragraph [0038]);
wherein the first latch element and the second latch element are mutually engageable for fixing the cartridge holder to the body (the protrusion 102 is moved from the second track 112 and sideward into the well 113 whereby the protrusion 102 is axially locked behind the part of the inner surface 116 rising above the second track 112 as discussed in paragraph [0040]); 
wherein a radial extension of the first latch element (113, Figure 3) of the cartridge holder is less than a thickness of a side wall of the insert section; Examiner notes that since well 113 is formed on the body of portion 110 having a steep edge 115 at the proximal side and an inclined bottom surface 114 leading up to the level of the inner surface 116 as discussed in paragraph [0038], the radial extension of the first latch element (or the thickness of the portion of body portion 110 that form well 113) is less than a thickness of a side wall 116 of the insert section, 
wherein a radial protrusion of the second latch element (102, Figure 3) of the body is less than a thickness of the side wall of the insert section; Examiner notes that protrusion 102 can fit into the well 113 when the injection device is assembled and that the protrusion 102 is moved from the second track 112 and sideward into the well 113 whereby the protrusion 102 is axially locked behind the part of the inner surface 116 rising above the second track 112 as discussed in paragraphs [0038] and [0040].  Therefore the radial protrusion of the second latch would be less than the thickness of the side wall of the insert section since the protrusion 102 is meant to fit into well 103 which is formed on the side wall of the insert section;
the drive mechanism assembled inside the body as shown in Figure 2,
and the cartridge assembled inside the cartridge holder as shown in Figure 2.
However, Van Bulow does not specify that the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section; 
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was filed to make the first latch element to be located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section for the purpose of ensuring the housing is properly fitted together and preventing unwanted disconnection, since applicant has not disclosed that having the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 35, Van Bulow teaches that an inside facing portion of the insert section is tapered towards the proximal end of the cartridge holder and comprises a tapered section as shown in Figure 3.  Examiner notes that the inside facing portion of the well 113 (the inside surface of the area containing the well) of the insert section 116 is tapered towards the proximal end of the cartridge holder and the portions 115 and 114 are tapered sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Anh Bui/Examiner, Art Unit 3783         
ANH T. BUI
Examiner
Art Unit 3783



  /NATHAN R PRICE/                 Supervisory Patent Examiner, Art Unit 3783